 

EXHIBIT 10.2

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made as of July 9,
2010, by and between ARE-SAN FRANCISCO NO. 12, LLC, a Delaware limited liability
company (“Landlord”), and EXELIXIS, INC., a Delaware corporation (“Tenant”).

RECITALS

A.    Landlord and Tenant entered into that certain Lease Agreement dated as of
September 14, 2007, as amended by that certain First Amendment to Lease dated
May 31, 2008, as further amended by that certain Second Amendment to Lease dated
October 23, 2008, and as further amended by that certain Third Amendment to
Lease dated as of October 24, 2008 (as amended, the “Lease”). Pursuant to the
Lease, Tenant leases certain premises (“Premises”) in a building located at 249
East Grand Avenue, South San Francisco, California. The Premises are more
particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B.    Tenant is subleasing all of the third and fourth floors of the Premises
(“Subleased Premises”) to Onyx Pharmaceuticals, Inc., a Delaware corporation
(“Subtenant”), pursuant to the certain Sublease dated July 9, 2010, 2010
(“Sublease”).

C.    Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) delete any right of Tenant
to maintain any signage at the Project, and (ii) delete Tenant’s right to extend
the Base Term of the Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Signage.  Notwithstanding anything to the contrary contained in the Lease,
(i) commencing on the date of this Fourth Amendment, Tenant shall have no
further right to maintain any signage at the Project including, without
limitation, Tenant’s Signs, and (ii) within 15 days after the mutual execution
and delivery of this Fourth Amendment by the parties, Tenant shall, at Tenant’s
sole cost and expense, remove all of the Tenant’s Signs from the Project and
repair all damage resulting from such removal.

 

2. Adjustments to Rent.  Commencing on the date that Subtenant commences paying
full Base Rent (as defined in the Sublease) for the Subleased Premises and so
long as Tenant is not in monetary Default under the Lease, Landlord agrees to
reduce the monthly payments owed by Tenant to Landlord pursuant to
Section 4(b)(i) of the Lease to $5,454.71 per month and pursuant to
Section 4(b)(iii) of the Lease to $14,349.71 per month.

 

3. Operating Expenses.  Commencing on the Start Date (as defined in the
Sublease) for the Subleased Premises and continuing during the Sublease Term (as
defined in the Sublease) so long as Tenant is not monetary Default under the
Lease, Landlord shall not include in Operating Expenses under the Lease any
expense item that Landlord is not permitted to include in Operating Expenses
under the direct lease between Landlord and Subtenant for the remainder of the
Building (excluding the 3,008 square foot server room on the first floor of the
Building) (the “Remainder Lease”). Nothing contained herein is intended to
excuse Tenant from paying full Operating Expenses the under the Lease for the
3,008 square foot server room on the first floor of the Building.

 

1

 

LOGO [g116033g93i51.jpg]



--------------------------------------------------------------------------------

 

4. Right to Extend.  Section 40 of the Lease is hereby deleted and of no further
force or effect and Tenant has no further right to extend the Base Term of the
Lease.

 

5. Surrender.  Tenant shall have no obligation to restore (i) any Alterations
currently existing in the Premises as of the date hereof, (ii) the server room
access alterations which are being undertaken by Tenant in connection with the
Sublease, and (iii) any Alterations which Subtenant makes in the Subleased
Premises with Landlord’s consent and subject to any conditions which Landlord is
entitled to impose on the Subtenant in connection with such Alterations.

 

6. Miscellaneous.

a.    This Fourth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b.    This Fourth Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.

c.    This Fourth Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fourth Amendment attached thereto.

d.    Except as amended and/or modified by this Fourth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fourth Amendment. In the
event of any conflict between the provisions of this Fourth Amendment and the
provisions of the Lease, the provisions of this Fourth Amendment shall prevail.
Whether or not specifically amended by this Fourth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fourth Amendment.

[Signatures are on the next page.]

 

2

 

LOGO [g116033g93i51.jpg]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

LANDLORD:     ARE-SAN FRANCISCO NO. 12, LLC,     a Delaware limited liability
company.     By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member       By:   ARE-QRS CORP.,      
  a Maryland Corporation,
general partner         By:   /s/ Eric S. Johnson         Its:   Vice President
Real Estate Legal Affairs

 

TENANT:  

EXELIXIS, INC.,

a Delaware corporation

  By:   /s/ Lupe M. Rivera   Its:   Executive Vice President, Operations

 

3

 

LOGO [g116033g93i51.jpg]